Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.
Applicant’s election without traverse of claims 6-14 in the reply filed on 1/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 8 recites “obtaining a second microneedle” and this recitation is unclear because it does not convey Applicant’s intended structural change of the first microneedle as a result of performing the claimed method. Rather, this recitation seems to suggest that the invention involves a second microneedle that is different from, and in addition to, the first microneedle recited in line 2 of claim 6; therefore claim 6 is indefinite. The Examiner understands Applicant’s invention as being a method that transforms a first shape of a first microneedle into a second microneedle shape (spirally twisted screw shape) by way of the two centrifugal forces that are applied to the microneedle. The Examiner believes having a first microneedle shape on a surface of a substrate,” and “obtaining a second microneedle shape in a spirally twisted screw shape…”
In adopting the Examiner’s suggested amendment, claim 11 would also need to be amended to recite “the first microneedle shape in a straight shape…” in line 2 of claim 11 for consistency purposes. 
Claims 7-14 are similarly rejected by virtue of their dependency upon claim 6. 
Claim 7 similarly uses the term “second microneedle” in line 1, which creates confusion as to whether Applicant intends to claim two microneedles, or a microneedle that has had its shape transformed by the method being performed, and thus is indefinite. A clarifying amendment, such as “wherein the second microneedle shape has….” Would resolve this confusion. 
Claim 8 similarly uses the term “second microneedle’ in lines 2-3 and 5-6, which creates confusion as to whether Applicant intends to claim two microneedles, or a microneedle that has had its shape transformed by the method being performed, and thus is indefinite. A clarifying amendment, such as “of the second microneedle shape has….” Would resolve this confusion.
Claim 9 similarly uses the term “second microneedle’ in lines 3, 3-4, 6 and 6-7, which creates confusion as to whether Applicant intends to claim two microneedles, or a microneedle that has had its shape transformed by the method being performed, and thus is indefinite. A clarifying amendment, such as “the second microneedle shape ….” Would resolve this confusion.

Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The subject matter of independent claim(s) in the amendment submitted on 4/26/2019 could either not be found or was not suggested in the prior art of record. With respect to claim 6, the prior art of shape in a spirally twisted screw shape having a first inclination toward a first direction and a second inclination toward a second direction opposite to the first direction as a result of the first tensile force and the second tensile force, as recited in claim 6, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2016/0067469 to Jung et al. which discloses a method of manufacturing a microneedle (see Fig. 6), the method comprising: preparing a first microneedle (Shown in the third picture from the left in the top row on Fig. 6) on a surface of a substrate; applying a centrifugal force (force G) according to rotation of the substrate to induce a first tensile force of the first microneedle (G force creates a length of the microneedle); applying a centrifugal force (force a) according to rotation of the substrate in a direction to induce a second tensile force of the first microneedle in which the first tensile force is induced (shown well in the lower right hand portion of Fig. 6); and obtaining a second microneedle structure (shown well in the lower right hand portion of Fig. 6), but Jung et al. does not teach the features discussed above as recited in the independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMBER R STILES/Primary Examiner, Art Unit 3783